UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended April 16, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number0-2396 BRIDGFORD FOODS CORPORATION (Exact name of Registrant as specified in its charter) California 95-1778176 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification number) 1308 N. Patt Street, Anaheim, CA92801 (Address of principal executive offices-Zip code) 714-526-5533 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] As of May 25, 2010 the registrant had 9,329,887 shares of common stock outstanding. 1 BRIDGFORD FOODS CORPORATION FORM 10-Q QUARTERLY REPORT INDEX References to "Bridgford Foods" or the "Company" contained in this Quarterly Report on Form 10-Q refer to Bridgford Foods Corporation. Part I.Financial Information Item 1.Financial Statements Page a. Condensed Consolidated Balance Sheets at April 16, 2010 (unaudited) and October 31, 2009 3 b. Condensed Consolidated Statements of Operations for the twelve and twenty-four weeks ended April 16, 2010 and April 17, 2009 (unaudited) 4 c. Condensed Consolidated Statements of Cash Flows for the twenty-four weeks ended April 16, 2010 and April 17, 2009 (unaudited) 5 d. Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T.Controls and Procedures 19 Part II.Other Information Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6.Exhibits 21 Signatures 22 Items 1, 3 and 5 of Part II have been omitted because they are not applicable with respect to the current reporting period. 2 Part I. Financial Information Item 1. a. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) April 16, 2010 October 30, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $304 and $404, respectively, and promotional allowances of $2,040 and $1,962, respectively Inventories, less inventory reserves of $138 and $101, respectively (Note 2) Prepaid expenses and other current assets Property, plant and equipment, less accumulated depreciation of $56,199 and $55,362, respectively Other non-current assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll, advertising and other expenses Non-current liabilities Commitments and Contingencies (Note 3) Shareholders' equity: Preferred stock, without par value Authorized - 1,000 shares Issued and outstanding - none - - Common stock, $1.00 par value Authorized - 20,000 shares Issued and outstanding - 9,330 and 9,355 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) $ $ See accompanying notes to condensed consolidated financial statements. 3 Item 1. b. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) 12 weeks ended 24 weeks ended April 16, 2010 April 17, 2009 April 16, 2010 April 17, 2009 Net sales $ Cost of products sold Gross margin Selling, general and administrative expenses Income before taxes Income tax provision - - Net income $ Basic and diluted earnings per share $ Basic and diluted shares computed Cash dividends paid per share $
